Appeal Reinstated and Order filed November 1, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00832-CV
                                    ____________

    NABILCO INC. and D. HOUSTON, INC. D/B/A TREASURES, Appellants

                                            V.

        THE STATE OF TEXAS and THE CITY OF HOUSTON, Appellees


                       On Appeal from the 164th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-28683


                                       ORDER

       On October 19, 2012, appellants filed a supplemental clerk’s record containing a
Notice of Removal of this case to the United States District Court for the Southern
District of Texas. See 28 U.S.C. § 1446(d). Accordingly, on October 25, 2012, this court
abated the appeal until an appropriate order remanding the case to state court is filed.
Appellants filed a copy of the federal court’s October 3, 2012, order remanding the case
to state court, and a copy of the order is contained in the clerk’s record that has now been
filed in this appeal. Accordingly, the appeal is ordered REINSTATED.
       The notice of appeal in this case was filed September 10, 2012. To date, our
records show that the filing fee of $175.00 has not been paid. Therefore, the court issues
the following order.

       Appellants are ordered to pay the filing fee in the amount of $175.00 to the Clerk
of this court on or before November 12, 2012. See Tex. R. App. P. 5. If appellants fail to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                      PER CURIAM




                                             2